ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to ah unobvious improvement to an exhaust apparatus for a gas turbine over US Patent Publication No. 20150040393A1, which teaches an annular duct extending axially along a machine axis of the gas turbine (see Fig.3, abstract and paragraphs [0012]-[0017]), the annular duct being radially delimited by an outer duct-wall 40B and an inner duct-wall 38B, a plurality of struts 32, which are circumferentially distributed within the annular duct, wherein each strut extends at least from the outer duct-wall to the inner duct-wall and is encapsulated in a respective strut shield, wherein each strut shield engages with the outer duct-wall along a first interface and engages with the inner duct-wall along a second interface, wherein at least one of the first and second interfaces comprises: at least one collar 44,46 extending along a partial length of the perimeter of the strut shield at the respective interface, the collar comprising a first section extending radially and being aligned with the strut shield, and a second section oriented at an angle to the first section and being aligned with the respective duct-wall, the first section being attached to the strut shield along a first joint and the second section being attached to the respective duct-wall along a second joint.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of eight patent publications.
US20150044039A1, US20120198810A1, US20110016883A1, US20100275572A1, US8,408,011B2, US7,891,165B2, US6,866,479B2, and US5,335,490A are cited to show an exhaust apparatus for a gas turbine.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745